AO 121 (     6/ )
TO:

                                                                                                      REPORT ON THE
                                                                                              FILING OR DETERMINATION OF AN
                                                                                                     ACTION OR APPEAL
                                                                                                  REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                       COURT NAME AND LOCATION
        G ACTION             G APPEAL                                   United States District Court- Southern District of New York, 500 Pearl
DOCKET NO.                        DATE FILED                            Street, New York, New York 10007
   20cv00847 (PGG)                          1/31/2020
PLAINTIFF                                                                           DEFENDANT

3M Company, 3M Innovative Properties Company, and                                   International Business Machines Corporation
3M Health Information Systems, Inc.                                                 d/b/a Watson Health



       COPYRIGHT
                                                              TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1 TX 8-786-920                    GPS PRODUCT LAYER 2005.0.0                                                  3M Company

2 TX 8-786-856                    GPS PRODUCT LAYER 2005.0.2                                                  3M Company

3 TX 8-786-871                    GPS PRODUCT LAYER 2005.1.0                                                  3M Company

4 TX 8-786-933                    GPS PRODUCT LAYER 2006.2.0                                                  3M Company

5 TX 8-786-850                    GPS PRODUCT LAYER 2006.3.0                                                  3M Company
*See attached Addendum identifying additional Copyright Registration numbers

      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                           G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                              TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                       .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                  WRITTEN OPINION ATTACHED                                      DATE RENDERED

            GXOrder          G Judgment                                     G Yes         G No                                        02/18/2020


CLERK                                                          (BY) DEPUTY CLERK                                             DATE
                                                                                         A D'Agostino
                                                                                                                                       02/18/2020
                    1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                       mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                    4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
ADDENDUM TO AO 121 REPORT ON THE
 FILING OR DETERMINATION OF AN
  ACTION OR APPEAL REGARDING A
           COPYRIGHT
                            Addendum to Form AO 121


        COPYRIGHT
                             TITLE OF WORK            AUTHOR OF WORK
     REGISTRATION NO.
         TX 8-786-880   GPS PRODUCT LAYER 2007.2.0    3M Company, 3M Health
6
                                                      Information Systems, Inc.
         TX 8-786-844   GPS PRODUCT LAYER 2007.3.0    3M Company, 3M Health
7
                                                      Information Systems, Inc.
         TX 8-786-878   GPS PRODUCT LAYER 2007.3.1    3M Company, 3M Health
8
                                                      Information Systems, Inc.
         TX 8-786-838   GPS PRODUCT LAYER 2008.1.0    3M Company, 3M Health
9
                                                      Information Systems, Inc.
         TX 8-786-828   GPS PRODUCT LAYER 2008.3.0    3M Company, 3M Health
10
                                                      Information Systems, Inc.
         TX 8-786-886   GPS PRODUCT LAYER 2009.0.0    3M Company, 3M Health
11
                                                      Information Systems, Inc.
         TX 8-786-714   GPS PRODUCT LAYER 2009.0.2    3M Company, 3M Health
12
                                                      Information Systems, Inc.
         TX 8-786-711   GPS PRODUCT LAYER 2009.1.0    3M Company, 3M Health
13
                                                      Information Systems, Inc.
         TX 8-786-864   GPS PRODUCT LAYER 2009.3.0    3M Company, 3M Health
14
                                                      Information Systems, Inc.
         TX 8-786-693   GPS PRODUCT LAYER 2011.0.0    3M Company, 3M Health
15
                                                      Information Systems, Inc.
         TX 8-786-875   GPS PRODUCT LAYER 2011.2.0    3M Company, 3M Health
16
                                                      Information Systems, Inc.
         TX 8-786-923   GPS PRODUCT LAYER 2011.2.3    3M Company, 3M Health
17
                                                      Information Systems, Inc.
         TX 8-786-903   GPS PRODUCT LAYER 2011.3.0    3M Company, 3M Health
18
                                                      Information Systems, Inc.
         TX 8-786-893   GPS PRODUCT LAYER 2012.0.0    3M Company, 3M Health
19
                                                      Information Systems, Inc.
         TX 8-786-890   GPS PRODUCT LAYER 2012.2.0    3M Company, 3M Health
20
                                                      Information Systems, Inc.
         TX 8-786-927   GPS PRODUCT LAYER 2012.3.0    3M Company, 3M Health
21
                                                      Information Systems, Inc.
         TX 8-786-935   GPS PRODUCT LAYER 2012.3.1    3M Company, 3M Health
22
                                                      Information Systems, Inc.
         TX 8-786-708   GPS PRODUCT LAYER 2013.0.1    3M Company, 3M Health
23
                                                      Information Systems, Inc.
         TX 8-786-770   GPS PRODUCT LAYER 2013.1.2    3M Company, 3M Health
24
                                                      Information Systems, Inc.
         TX 8-787-322   GPS PRODUCT LAYER 2013.2.3    3M Company, 3M Health
25
                                                      Information Systems, Inc.
         TX 8-787-329   GPS PRODUCT LAYER 2013.3.0    3M Company, 3M Health
26
                                                      Information Systems, Inc.
         TX 8-786-774   GPS PRODUCT LAYER 2013.3.3    3M Company, 3M Health
27
                                                      Information Systems, Inc.
         TX 8-786-777   GPS PRODUCT LAYER 2014.0.0    3M Company, 3M Health
28
                                                      Information Systems, Inc.
         TX 8-787-320   GPS PRODUCT LAYER 2014.3.2    3M Company, 3M Health
29
                                                      Information Systems, Inc.
         TX 8-787-317   GPS PRODUCT LAYER 2015.3.0    3M Company, 3M Health
30
                                                      Information Systems, Inc.
         TX 8-787-316   GPS PRODUCT LAYER 2017.2.2    3M Company, 3M Health
31
                                                      Information Systems, Inc.
         TX 8-787-323   GPS PRODUCT LAYER 2017.3.0    3M Company, 3M Health
32
                                                      Information Systems, Inc.


                                       1
                            Addendum to Form AO 121


        COPYRIGHT
                             TITLE OF WORK            AUTHOR OF WORK
     REGISTRATION NO.
         TX 8-787-319   GPS PRODUCT LAYER 2017.3.1    3M Company, 3M Health
33
                                                      Information Systems, Inc.
         TX 8-787-335   GPS PRODUCT LAYER 2018.2.0    3M Company, 3M Health
34
                                                      Information Systems, Inc.
35       TX 8-787-511         APR-DRG 2003                  3M Company
36       TX 8-787-362         APR-DRG 2006                  3M Company
         TX 8-787-358         APR-DRG 2007            3M Company, 3M Health
37
                                                      Information Systems, Inc.
         TX 8-787-354         APR-DRG 2008            3M Company, 3M Health
38
                                                      Information Systems, Inc.
         TX 8-787-333         APR-DRG 2009            3M Company, 3M Health
39
                                                      Information Systems, Inc.
         TX 8-787-338         APR-DRG 2010            3M Company, 3M Health
40
                                                      Information Systems, Inc.
         TX 8-787-389         APR-DRG 2011            3M Company, 3M Health
41
                                                      Information Systems, Inc.
         TX 8-787-391         APR-DRG 2012            3M Company, 3M Health
42
                                                      Information Systems, Inc.
         TX 8-787-393         APR-DRG 2013            3M Company, 3M Health
43
                                                      Information Systems, Inc.
         TX 8-787-408         APR-DRG 2014            3M Company, 3M Health
44
                                                      Information Systems, Inc.
         TX 8-787-349         APR-DRG 2015            3M Company, 3M Health
45
                                                      Information Systems, Inc.
         TX 8-787-351         APR-DRG 2016            3M Company, 3M Health
46
                                                      Information Systems, Inc.
         TX 8-787-327         APR-DRG 2017            3M Company, 3M Health
47
                                                      Information Systems, Inc.
         TX 8-787-352         APR-DRG 2018            3M Company, 3M Health
48
                                                      Information Systems, Inc.
49       TX 8-787-803         RMCHI 2005                    3M Company
50       TX 8-787-795         RMCHI 2006                    3M Company
51       TX 8-787-808         UMAP 2006                     3M Company
         TX 8-787-411       UMAP-RMCHI 2007           3M Company, 3M Health
52
                                                      Information Systems, Inc.
         TX 8-787-419       UMAP-RMCHI 2008           3M Company, 3M Health
53
                                                      Information Systems, Inc.
         TX 8-787-417       UMAP-RMCHI 2009           3M Company, 3M Health
54
                                                      Information Systems, Inc.
         TX 8-787-314       UMAP-RMCHI 2010           3M Company, 3M Health
55
                                                      Information Systems, Inc.
         TX 8-787-367       UMAP-RMCHI 2011           3M Company, 3M Health
56
                                                      Information Systems, Inc.
         TX 8-787-368       UMAP-RMCHI 2012           3M Company, 3M Health
57
                                                      Information Systems, Inc.
         TX 8-787-710       UMAP-RMCHI 2013           3M Company, 3M Health
58
                                                      Information Systems, Inc.
         TX 8-787-513       UMAP-RMCHI 2014           3M Company, 3M Health
59
                                                      Information Systems, Inc.
         TX 8-787-313       UMAP-RMCHI 2015           3M Company, 3M Health
60
                                                      Information Systems, Inc.
         TX 8-787-366       UMAP-RMCHI 2016           3M Company, 3M Health
61
                                                      Information Systems, Inc.




                                       2
                        Addendum to Form AO 121


        COPYRIGHT
                         TITLE OF WORK            AUTHOR OF WORK
     REGISTRATION NO.
         TX 8-787-514   UMAP-RMCHI 2017           3M Company, 3M Health
62
                                                  Information Systems, Inc.
         TX 8-787-516   UMAP-RMCHI 2018           3M Company, 3M Health
63
                                                  Information Systems, Inc.




                                   3
